 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES NOVOTNY,                                     No. 1:18-cv-01337-AWI-SKO
12                    Plaintiff,
          vs.                                            ORDER DIRECTING THE CLERK OF
13                                                       COURT TO CLOSE THE CASE
      FCA US LLC,
14                                                       (Doc. 17)
                      Defendant.
15

16

17            On May 20, 2019, the parties filed a joint stipulation dismissing the action with prejudice.
18   (Doc. 17.) In light of the parties’ stipulation, this action has been terminated, see Fed. R. Civ. P.
19   41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been
20   dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.
21

22

23   IT IS SO ORDERED.
24
     Dated:     May 23, 2019                                         /s/   Sheila K. Oberto            .
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
